DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims
Claim Rejections - 35 USC § 102 - Anticipation
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


1) Claim(s) 1 and 12-14 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Benedict (US 4,256,730).
Benedict discloses an oral care composition such as dentifrice and mouthwashes. The compositions comprise a sudsing agent such as sodium lauryl sulfate in an amount ranging from 0.5% to 5.0%. Abrasive materials include calcium pyrophosphate, meeting a pyrophosphate of the instant claims. Oral health agents include stannous fluoride and comprise 0.01% to about 1.0% (col. 4, lines 64-68).  Examples of suitable flavoring agents for use in the mouthwashes of the present invention include heliotropyl nitrile, oil of spearmint, wintergreen oil (methyl salicylate), oil of peppermint, and mixtures thereof. Said flavoring agents are generally present in amounts of from about 0.001% to about 1.0% (col. 5, lines 59-68).  A toothpaste composition is disclosed comprising calcium pyrophosphate, 0.80% sodium lauryl sulfate, 0.40% stannous fluoride and 0.90% spearmint (EXAMPLE I). Spearmint comprise carvone, which is the main component of spearmint oil. 
Benedict anticipates the instant claims. 

2) Claim(s) 1-3, 12-15 and 17-18 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Brown et al. (US 6,652,841). 
Brown et al. disclose antiplaque oral care compositions comprising a metal salt such as stannous fluoride (Abstract). In the preparation of dentifrices containing stannous salts such as SnF2, the dentifrice contains about 0.30 to about 1.5% by weight SnF2 and preferably 0.4 to 1.3% by weight. Additional stannous salts such as stannous chloride may also be added to improve the stability of the stannous fluoride salts. The stannous chloride is included in the dentifrice component at a concentration in the range of 0.3 to about 1.5% by weight and preferably about 0.3 to about 1.0% by weight (col. 4, lines 1-12). Chelating agents are used and include mono and di charged cationic species such as sodium tripolyphosphate and tetrasodium pyrophosphate, ethylene diamine tetraacetic acid and sodium gluconate. The chelating agents may be incorporated in the dentifrice component at a concentration of about 0.01 to about 1% by weight and preferably between about 0.1 to about 0.5% by weight (col. 3, lines 47-55). Surfactants are used and include amphoteric surfactants such as cocoamidopropyl betaine (tegobaine) and cocoamidopropyl betaine. In addition to fluoride compounds, there may also be included in the oral compositions of the present inventions antitartar agents such as pyrophosphate salts including dialkali or tetraalkali metal pyrophosphate salts such as tetrapotassium pyrophosphate and tetrasodium pyrophosphate; polyphosphates such as sodium tripolyphosphate, sodium hexametaphosphate and cyclic phosphates such as sodium tripolyphosphate sodium trimetaphosphate. These antitartar agents are included in the dentifrice composition at a concentration of about 1 to about 5% by weight. The dentifrice components of the present invention may also contain a flavoring agent. Flavoring agents which are used in the practice of the present invention include essential oils as well as various flavoring aldehydes, alcohols, and similar materials. Examples of the essential oils include oils of spearmint, peppermint, wintergreen, sassafras, clove, sage, eucalyptus, marjoram, cinnamon, lemon, lime, grapefruit, and orange. Also useful are such chemicals as menthol, carvone, and anethole. Of these, the most commonly employed are oils of peppermint and spearmint.  The flavoring agent is incorporated in the oral composition at a concentration of about 0.1 to about 5% by weight and preferably about 0.5 to about 1.5% by weight (col. 6, lines 51-65). These flavorings meet the limitation of 1(d). One disclosed composition comprises water, stannous fluoride, tetrasodium pyrophosphate, flavor and sodium lauryl sulfate. Peppermint and spearmint are the commonly used flavoring agents. Spearmint comprises carvone.  An antibacterial metal salt including water soluble salts such as zinc citrate may be added to the compositions (col. 3, lines 63-67). A composition is disclosed comprising water, 0.908% stannous chloride, sodium saccharin, titanium dioxide, tetrasodium pyrophosphate, a flavor, 10% Sylodent XWA 650 (silica), 4.5% Zeodent 165 (silica), 11% Zeodent 115 (silica) and 5% of a 30% solution of sodium lauryl sulfate (TABLE III, Component E). Another composition is disclosed comprising water, 0.60% stannous chloride, sodium saccharin, titanium dioxide, 2% tetrasodium pyrophosphate, 11% Sylodent XWA 650 (silica), 10% Zeodent 165 (silica), 1.2% Zeodent 115 (silica) and 6.9% of a 30% solution of sodium lauryl sulfate in the first part and flavor Tego betaine, 2% tetrasodium pyrophosphate, water, 20% Sylodent XWA 650 (silica), 2% Zeodent 165 (silica), 5% Zeodent 115 (silica) and 3% sodium tripolyphosphate in the second part (TABLE II).
Brown et al. anticipate the instant claims.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

1) Claims 4-11, 16 and 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brown et al. (US 6,652,841) as applied to claims 1-3, 12-15 and 17-18.
Brown et al. disclose antiplaque oral care compositions comprising a metal salt such as stannous fluoride (Abstract). In the preparation of dentifrices containing stannous salts such as SnF2, the dentifrice contains about 0.30 to about 1.5% by weight SnF2 and preferably 0.4 to 1.3% by weight. Additional stannous salts such as stannous chloride may also be added to improve the stability of the stannous fluoride salts. The stannous chloride is included in the dentifrice component at a concentration in the range of 0.3 to about 1.5% by weight and preferably about 0.3 to about 1.0% by weight (col. 4, lines 1-12). Chelating agents are used and include mono and di charged cationic species such as sodium tripolyphosphate and tetrasodium pyrophosphate, ethylene diamine tetraacetic acid and sodium gluconate. The chelating agents may be incorporated in the dentifrice component at a concentration of about 0.01 to about 1% by weight and preferably between about 0.1 to about 0.5% by weight (col. 3, lines 47-55). Surfactants are used and include amphoteric surfactants such as cocoamidopropyl betaine (tegobaine) and cocoamidopropyl betaine. In addition to fluoride compounds, there may also be included in the oral compositions of the present inventions antitartar agents such as pyrophosphate salts including dialkali or tetraalkali metal pyrophosphate salts such as tetrapotassium pyrophosphate and tetrasodium pyrophosphate; polyphosphates such as sodium tripolyphosphate, sodium hexametaphosphate and cyclic phosphates such as sodium tripolyphosphate sodium trimetaphosphate. These antitartar agents are included in the dentifrice composition at a concentration of about 1 to about 5% by weight. The dentifrice components of the present invention may also contain a flavoring agent. Flavoring agents which are used in the practice of the present invention include essential oils as well as various flavoring aldehydes, alcohols, and similar materials. Examples of the essential oils include oils of spearmint, peppermint, wintergreen, sassafras, clove, sage, eucalyptus, marjoram, cinnamon, lemon, lime, grapefruit, and orange. Also useful are such chemicals as menthol, carvone, and anethole. Of these, the most commonly employed are oils of peppermint and spearmint.  The flavoring agent is incorporated in the oral composition at a concentration of about 0.1 to about 5% by weight and preferably about 0.5 to about 1.5% by weight (col. 6, lines 51-65). These flavorings meet the limitation of 1(d). One disclosed composition comprises water, stannous fluoride, tetrasodium pyrophosphate, flavor and sodium lauryl sulfate. Peppermint and spearmint are the commonly used flavoring agents. Spearmint comprises carvone.  An antibacterial metal salt including water soluble salts such as zinc citrate may be added to the compositions (col. 3, lines 63-67). A composition is disclosed comprising water, 0.908% stannous chloride, sodium saccharin, titanium dioxide, tetrasodium pyrophosphate, a flavor, 10% Sylodent XWA 650 (silica), 4.5% Zeodent 165 (silica), 11% Zeodent 115 (silica) and 5% of a 30% solution of sodium lauryl sulfate (TABLE III, Component E). Another composition is disclosed comprising water, 0.60% stannous chloride, sodium saccharin, titanium dioxide, 2% tetrasodium pyrophosphate, 11% Sylodent XWA 650 (silica), 10% Zeodent 165 (silica), 1.2% Zeodent 115 (silica) and 6.9% of a 30% solution of sodium lauryl sulfate in the first part and flavor Tego betaine, 2% tetrasodium pyrophosphate, water, 20% Sylodent XWA 650 (silica), 2% Zeodent 165 (silica), 5% Zeodent 115 (silica) and 3% sodium tripolyphosphate in the second part (TABLE II).
Brown et al. disclose a composition containing stannous fluoride; sodium lauryl sulfate; 5% of a first agent selected from pyrophosphate, tripolyphosphate, or mixtures thereof; a second agent selected from aldehydes and ketones, which encompasses the flavor oils; and a cocoamidopropyl betaine in a single phase.  Together these would provide a composition as claimed instantly. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. Therefore, it would have been obvious prior to filing the instant application to have added the above components together because of their suitability and because it is suggested by Brown et al.   


2) Claims 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baig et al. (US 2008/0247973). 
Baig et al. disclose oral compositions for improving overall tooth health and appearance. The oral compositions include dentifrices. The compositions comprise a stannous salt with a phosphate salt. Stannous is antimicrobial agent. A stannous salt may also be used as a fluoride source. The stannous salt comprises from about 0.1 to about 7% by weight of the total composition. Anticalculus agents include tripolyphosphate (paragraph 0046). Tooth substantive agents are incorporated into the composition and include polymeric mineral surface actives (PMSA). Preferred PMSA include tripolyphosphate (paragraph 0056). Surfactants used include sodium lauryl sulfate and cocoamidopropyl betaine (paragraphs 0064-0067). Abrasives include silica and comprise 10 to about 50% by weight of the composition (paragraphs 0071 to 0073). Flavors oils are used and include anisaldehyde, 3,4-methylenedioxybenzaldehyde, 3,4-dimethoxybenzaldehyde, 4-hydroxybenzaldehyde, 2-methoxybenzaldehyde, benzaldehyde; cinnamaldehyde, hexyl cinnamaldehyde, alpha-methyl cinnamaldehyde, ortho-methoxy cinnamaldehyde, 1alpha-amyl cinnamaldehydepropenyl guaethol, heliotropine, 4-cis-heptenal, diacetyl, methyl-.rho.-tert-butyl phenyl acetate, menthol and methyl salicylate (paragraph 0075). Sweetening agents include saccharin salts (paragraph 0076). The compositions may also comprise titanium dioxide (paragraph 0022). Examples comprise 0.25% titanium dioxide. A mixture was made comprising 0.454% stannous fluoride, 3% sodium tripolyphosphate and sodium lauryl sulfate (TABLE 4b). One would only have to add a flavor such as anisaldehyde to arrive at the compositions of the instant claims. Formula Q comprises 0.454 stannous fluoride, 25% silica, 3.4% sodium lauryl sulfate, 3.3% cocoamidopropyl betaine, 0.5% sodium saccharin and 1% flavor. Formula L comprises 0.454% stannous fluoride, 13.00% sodium polyphosphate, 25% silica, 3.4% sodium lauryl sulfate, and 0.5% sodium saccharin. 
Baig et al. disclose compositions containing stannous fluoride; sodium lauryl sulfate; a first agent selected from pyrophosphate, tripolyphosphate, or mixtures thereof; and a second agent selected from aldehydes and ketones, which encompasses the flavor oils. Together these would provide a composition as claimed instantly. . Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. Therefore, it would have been obvious prior to filing the instant application to have added the above components together because of their suitability and because it is suggested by Baig et al.   

Obvious-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1) Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,596,086. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as both sets of claims recite a dentifrice composition comprising a stannous fluoride, sodium lauryl sulfate, a polyphosphate and a flavoring agent. The instant claims differ from the patented claims insofar as they do not recite the specific type of phosphate and the specific flavoring agents in the independent claims. However, the flavoring agents are recited in the dependent claims of the instant claims.
Therefore, the instant claims are obvious over the patented claims. 

2) Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 11,253,451. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as both sets of claims recite a dentifrice composition comprising a stannous fluoride, sodium lauryl sulfate, a polyphosphate and a flavoring agent. The instant claims differ from the patented claims insofar as they do not recite the specific type of phosphate and the specific flavoring agents in the independent claims. However, the flavoring agents are recited in the dependent claims of the instant claims.
Therefore, the instant claims are obvious over the patented claims. 


Claims 1-20 are rejected.
No claims allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071.  The examiner can normally be reached on Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEZAH ROBERTS/Primary Examiner, Art Unit 1612